Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00188-CV

                                         Armando TREVINO,
                                             Appellant

                                                   v.

Karla Belen GARCIA, Individually and as Administratrix of The Estate of Maria Luisa Aguilar,
                                        Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2020CVF002238-D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 30, 2021

DISMISSED FOR WANT OF JURISDICTION

           Appellant appeals from a final order dismissing a case pursuant to Texas Civil Practice and

Remedies Code chapter 27. Pursuant to section 27.008(b), “[a]n appellate court shall expedite an

appeal or other writ, whether interlocutory or not, from a trial court order on a motion to dismiss

a legal action under Section 27.003 . . ..” TEX. CIV. PRAC. & REM. CODE § 27.008(b). Accelerated

appeals include “appeals required by statute to be accelerated or expedited.” See TEX. R. APP. P.

28.1(a). In an accelerated appeal, such as this one, the notice of appeal is due within twenty days

after the date the judgment or order is signed. See id. 26.1(b). Without a timely notice of appeal,

this court lacks jurisdiction. See id. 25.1(b).
                                                                                       04-21-00188-CV


        The trial court signed a final order granting appellee’s chapter 27 motion to dismiss and

awarding attorney’s fees on April 9, 2021. Although appellant filed both a request for findings of

fact and conclusions of law and a motion for new trial, in an accelerated appeal, neither of these

filings extends the time to file a notice of appeal. See id. 28.1(b). Accordingly, the notice of appeal

was due on April 29, 2021, twenty days after the date the order was signed. See id. 26.1(b).

Appellant filed his notice of appeal on May 10, 2021. He did not file a motion for extension of

time.

        Nevertheless, the appellate rules permit this court to extend the time for filing the notice of

appeal if a party files the notice of appeal in the trial court and a motion for extension of time in

this court within fifteen days “after the deadline for filing the notice of appeal.” See id. 26.3.

Appellant filed his notice of appeal within this fifteen-day window. Thus, we must imply a motion

for extension of time if he can show a reasonable explanation for the late filing. Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (implying motion for extension of time to file appellate bond

when bond was filed late but within fifteen-day period for filing motion for extension); see also

Houser v. McElveen, 243 S.W.3d 646, 646-47 (Tex. 2008) (orig. proceeding) (per curiam)

(implying motion for extension of time to file notice of appeal when notice of appeal was filed late

but was mailed within the fifteen-day deadline).

        On May 19, 2021, this court ordered appellant to file, in writing, a reasonable explanation

for failing to timely file his notice of appeal no later than June 1, 2021. Our order cautioned

appellant that if he did not provide a reasonable explanation by June 1, 2021, this appeal was

subject to dismissal for want of jurisdiction. See TEX. R. APP. P. 42.3. Appellant did not respond;

therefore, this appeal is dismissed for want of jurisdiction.

                                                   PER CURIAM




                                                 -2-